DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “KEYBOARD WITH INPUT MODES TO COMMUNICATE WITH PHYSICALLY AND WIRELESSLY DEVICES”.
The abstract needs to be amended to remove “In some examples” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over China Patent Pub. No. 105159468 A to Chen in view of U.S. Patent Pub. No. 2006/0176281 A1 to Bennett et al. (“Bennett”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 1, Chen discloses a keyboard(1)(FIG. 2; p 8, especially – “keyboard
body 1”), comprising:
	a processing resource(3)(FIG. 2; p 8, especially – “control IC module 3”); and
the processing resource(3)(FIG. 2; p 8, especially – “Radio interface module 5 is with control IC module 3 for both-way communication”) to:
	communicate (FIG. 2: 1, 2, 9; p 8, especially – “main equipment 9 can
carry out control by connecting line 2 to control IC module 3 and arrange…keyboard body 1”), in response to the keyboard(1)(FIG. 2; p 8, especially – “main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange…keyboard body 1”) being in a computing device input mode (FIG. 2: 1, 2, 9; p 8, especially – “main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange…keyboard body 1”), with a computing device(9)(FIG. 2; p 9, especially – “Keyboard is by connecting line 2… and main equipment 9(such as computing machine) be connected”) connected to the keyboard(1)(FIG. 2: 2, 9; p 8, especially – “main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange…keyboard body 1…2 is USB, PS2 or serial ports wired connection mode.”); and 
communicate (FIG. 2: 1, 5, 10; p 8, especially – “Keyboard is by…radio
interface module 5...Intelligent mobile equipment 10(intelligent movable mobile phone…be connected with control IC equipment 10 can carry out control setting by wireless to control IC module 3”), in response to the keyboard(1)(FIG. 2; p 8, especially – “keyboard body 1”) being in a mobile device input mode (FIG. 2: 1, 5, 10; p 8, especially – “Keyboard is by…radio interface module 5...Intelligent mobile equipment 10(intelligent movable mobile phone…be connected with control IC equipment 10 can carry out control setting by wireless to control IC module 3”), with a mobile device(10)(FIG. 2: 1, 5; p 8, especially – “Keyboard is by…radio interface module 5...Intelligent mobile equipment 10(intelligent movable mobile phone…be connected with control IC equipment 10 can carry out control setting by wireless to control IC module 3”) connected to the keyboard(1)(FIG. 2; p 8, especially – “keyboard body 1”).
	Chen does not expressly disclose and a memory resource storing non-transitory machine-readable instructions to cause the processing resource to: perform operations.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Bennett discloses and a memory resource(112)(FIG. 4; ¶0053) storing non-transitory machine-readable instructions to cause the processing resource(110)(FIG. 4; ¶0053) to: perform operations (FIG. 4: 112; ¶¶0053-0055).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen with Bennett to provide a keyboard that is able to update/change its operating modes when needed given that software may be readily updated.

	As to claim 2, Chen modified by Bennett teaches the keyboard of claim 1, as applied above.  Chen further discloses wherein the keyboard(1)(FIG. 2; p 8, especially – “main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange…keyboard body 1”) is simultaneously connected (FIG. 2: 1, 9, 10; p 4, especially – “by described switching key, keyboard is switched, to select the input block of keyboard as main equipment or the input block as Intelligent mobile equipment, such as, keyboard is connected with smart mobile phone by wireless, keyboard is connected with PC by connecting line simultaneously, and PC is as the input object of keyboard”; and p 8, especially – “Keyboard is by connecting line 2 or radio interface module 5 and main equipment 9(such as computing machine) be connected, Intelligent mobile equipment 10(intelligent movable mobile phone, panel computer) be connected with control IC module by radio interface module 5, make main device 9 and Intelligent mobile equipment 10 can carry out control setting by wireless to control IC module 3, main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange”) to the computing device(9)(FIG. 2; p 9, especially – “Keyboard is by  and connected wirelessly to the mobile device(10)(FIG. 2; p 8, especially – “Keyboard is by…radio interface module 5...Intelligent mobile equipment 10(intelligent movable mobile phone…be connected with control IC equipment 10 can carry out control setting by wireless to control IC module 3”).

	As to claim 3, Chen modified by Bennett teaches the keyboard of claim 1, as applied above.  Chen further discloses wherein the keyboard(1)(FIG. 2; p 8, especially – “main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange…keyboard body 1”) is:
	connected wirelessly to the computing device; or
	connected to the computing device(9)(FIG. 2; p 9, especially – “Keyboard is by connecting line 2… and main equipment 9(such as computing machine) be connected”) via a wired connection(2)(FIG. 2: 1, 9; p 8, especially – “main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange…keyboard body 1…2 is USB, PS2 or serial ports wired connection mode.”).

As to claim 4, Chen modified by Bennett teaches the keyboard of claim 1, as applied above.  Chen further discloses to switch the keyboard(1)(FIG. 2: 9, 10; p 4, especially – “by described switching key, keyboard is switched, to select the input block of keyboard as main equipment or the input block as Intelligent mobile equipment, such as, keyboard is connected with smart mobile phone by wireless, keyboard is connected with PC by connecting line simultaneously, and PC is as the input object of keyboard”; p from the computing device input mode (FIG. 2: 1, 2, 9; p 8, especially – “main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange…keyboard body 1”) to the mobile device input mode (FIG. 2: 1, 5, 10; p 8, especially – “Keyboard is by…radio interface module 5...Intelligent mobile equipment 10(intelligent movable mobile phone…be connected with control IC equipment 10 can carry out control setting by wireless to control IC module 3”) in response to at least one of:
	the mobile device receiving a text message: and
	a user input to the keyboard(1)(FIG. 2: 9, 10; p 4, especially – “by described switching key, keyboard is switched, to select the input block of keyboard as main equipment or the input block as Intelligent mobile equipment, such as, keyboard is connected with smart mobile phone by wireless, keyboard is connected with PC by connecting line simultaneously, and PC is as the input object of keyboard”; p 9, especially – “smart mobile phone can also arrange the Macintosh of definition keyboard as switch key, can switch when pressing Macintosh the input object selecting PC or smart mobile phone as keyboard”).
Bennett discloses instructions to cause the processing resource to: perform operations (FIG. 4: 112; ¶¶0053-0055).
	The motivation to combine Bennett is set forth above for claim 1.
Chen modified by Bennett teaches including instructions to switch the keyboard (Chen: FIG. 2: 1, 9, 10; p 4, especially – “by described switching key, Bennett: FIG. 4: 112; ¶¶0053-0055) from the computing device input mode to the mobile device input mode in response to at least one of: the mobile device receiving a text message: and a user input to the keyboard (Chen: FIG. 2: 1, 9, 10; p 4, especially – “by described switching key, keyboard is switched, to select the input block of keyboard as main equipment or the input block as Intelligent mobile equipment, such as, keyboard is connected with smart mobile phone by wireless, keyboard is connected with PC by connecting line simultaneously, and PC is as the input object of keyboard”; p 8, especially – “Keyboard is by connecting line 2 or radio interface module 5 and main equipment 9(such as computing machine) be connected, Intelligent mobile equipment 10(intelligent movable mobile phone, panel computer) be connected with control IC module by radio interface module 5, make main device 9 and Intelligent mobile equipment 10 can carry out control setting by wireless to control IC module 3, main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange”; p 9, especially – “smart mobile phone can also arrange the Macintosh of definition keyboard as switch key, can switch when pressing Macintosh the input object selecting PC or smart mobile phone as keyboard”; Bennett: FIG. 4: 112; ¶¶0053-0055).

	As to claim 5, Chen modified by Bennett teaches the keyboard of claim 1, as applied above.  Chen further discloses to switch the keyboard(1)(FIG. 2: 9, 10; p 4, especially – “by described switching key, keyboard is switched, to select the input block of keyboard as main equipment or the input block as Intelligent mobile equipment, such as, keyboard is connected with smart mobile phone by wireless, keyboard is connected with PC by connecting line simultaneously, and PC is as the input object of keyboard”; p 9, especially – “smart mobile phone can also arrange the Macintosh of definition keyboard as switch key, can switch when pressing Macintosh the input object selecting PC or smart mobile phone as keyboard”) from the mobile device input mode (FIG. 2: 1, 5, 10; p 8, especially – “Keyboard is by…radio interface module 5...Intelligent mobile equipment 10(intelligent movable mobile phone…be connected with control IC equipment 10 can carry out control setting by wireless to control IC module 3”) to the computing device input mode (FIG. 2: 1, 2, 9; p 8, especially – “main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange…keyboard body 1”) in response to a user input to the keyboard(1)(FIG. 2: 9, 10; p 4, especially – “by described switching key, keyboard is switched, to select the input block of keyboard as main equipment or the input block as Intelligent mobile equipment, such as, keyboard is connected with smart mobile phone by wireless, keyboard is connected with PC by connecting line simultaneously, and PC is as the input object of keyboard”; p 9, especially – “smart mobile phone can also arrange the Macintosh of definition keyboard as switch key, can switch when pressing Macintosh the input object selecting PC or smart mobile phone as keyboard”).
Bennett discloses instructions to cause the processing resource to: perform operations (FIG. 4: 112; ¶¶0053-0055).
	The motivation to combine Bennett is set forth above for claim 1.
Chen modified by Bennett teaches including instructions to switch the keyboard from the mobile device input mode to the computing device input mode in response to a user input to the keyboard (Chen: FIG. 2: 9, 10; p 4, especially – “by described switching key, keyboard is switched, to select the input block of keyboard as main equipment or the input block as Intelligent mobile equipment, such as, keyboard is connected with smart mobile phone by wireless, keyboard is connected with PC by connecting line simultaneously, and PC is as the input object of keyboard”; p 8, especially – “Keyboard is by connecting line 2 or radio interface module 5 and main equipment 9(such as computing machine) be connected, Intelligent mobile equipment 10(intelligent movable mobile phone, panel computer) be connected with control IC module by radio interface module 5, make main device 9 and Intelligent mobile equipment 10 can carry out control setting by wireless to control IC module 3, main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange”; p 9, especially – “smart mobile phone can also arrange the Macintosh of definition keyboard as switch key, can switch when pressing Macintosh the input object selecting PC or smart mobile phone as keyboard”; Bennett: FIG. 4: 112; ¶¶0053-0055).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 7, Chen modified by Bennett teaches the keyboard of claim 1, as applied above.  Chen further discloses including instructions to communicate with the mobile device(28)(FIGs. 3, 4: 100, 112; ¶¶0041, 0050, 0053) by at least one of: receiving information from the mobile device(28)(FIGs. 3, 4: 100, 112; ¶¶0041, 0050, 0053); and inputting information to the mobile device(28)(FIGs. 3, 4: 100, 112; ¶¶0041, 0050, 0053).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen with Bennett to provide a keyboard that is able to transmit and receive text messages using the keyboard (¶0050), thus proving the user with a bigger keyboard for text messaging and a more convenient way of text messaging (i.e., the user need not pick up the mobile device to read and reply to text messages).

As to claim 9, Chen discloses a keyboard(1)(FIG. 2; p 8, especially – “keyboard
body 1”), comprising:
	a controller(3)(FIG. 2; p 8, especially – “Radio interface module 5 is with control IC module 3 for both-way communication”) comprising a processing resource(3)(FIG. 2; p 8, especially – “Radio interface module 5 is with control IC module 3 for both-way communication”), the controller(3)(FIG. 2; p 8, especially – “Radio interface module 5 is with control IC module 3 for both-way communication”) comprising a processing resource(3)(FIG. 2; p 8, especially – “Radio interface module 5 is with control IC module 3 for both-way communication”) to:
	communicate (FIG. 2: 1, 2, 9; p 8, especially – “main equipment 9 can
carry out control by connecting line 2 to control IC module 3 and arrange…keyboard body 1”), in response to the keyboard(1)(FIG. 2; p 8, especially – “main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange…keyboard body 1”) being in a computing device input mode (FIG. 2: 1, 2, 9; p 8, especially – “main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange…keyboard body 1”), with a computing device(9)(FIG. 2; p 9, especially – “Keyboard is by connecting line 2… and main equipment 9(such as computing machine) be connected”) connected to the keyboard(1)(FIG. 2: 2, 9; p 8, especially – “main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange…keyboard body 1…2 is USB, PS2 or serial ports wired connection mode.”); and
communicate (FIG. 2: 1, 5, 10; p 8, especially – “Keyboard is by…radio
interface module 5...Intelligent mobile equipment 10(intelligent movable mobile phone…be connected with control IC equipment 10 can carry out control setting by wireless to control IC module 3”), in response to the keyboard(1)(FIG. 2; p 8,  being in a mobile device input mode (FIG. 2: 1, 5, 10; p 8, especially – “Keyboard is by…radio interface module 5...Intelligent mobile equipment 10(intelligent movable mobile phone…be connected with control IC equipment 10 can carry out control setting by wireless to control IC module 3”), with a mobile device(10)(FIG. 2: 1, 5; p 8, especially – “Keyboard is by…radio interface module 5...Intelligent mobile equipment 10(intelligent movable mobile phone…be connected with control IC equipment 10 can carry out control setting by wireless to control IC module 3”) wirelessly connected to the keyboard(1)(FIG. 2; p 8, especially – “keyboard body 1”);
	wherein the keyboard(1)(FIG. 2; p 8, especially – “main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange…keyboard body 1”) is simultaneously connected (FIG. 2: 1, 9, 10; p 4, especially – “by described switching key, keyboard is switched, to select the input block of keyboard as main equipment or the input block as Intelligent mobile equipment, such as, keyboard is connected with smart mobile phone by wireless, keyboard is connected with PC by connecting line simultaneously, and PC is as the input object of keyboard”; and p 8, especially – “Keyboard is by connecting line 2 or radio interface module 5 and main equipment 9(such as computing machine) be connected, Intelligent mobile equipment 10(intelligent movable mobile phone, panel computer) be connected with control IC module by radio interface module 5, make main device 9 and Intelligent mobile equipment 10 can carry out control setting by wireless to control IC module 3, main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange”) to the computing device(9)(FIG. 2; p 9, especially – “Keyboard is by  and the mobile device(10)(FIG. 2; p 8, especially – “Keyboard is by…radio interface module 5...Intelligent mobile equipment 10(intelligent movable mobile phone…be connected with control IC equipment 10 can carry out control setting by wireless to control IC module 3”).
Chen does not expressly disclose a keyboard, comprising: a display; a controller comprising a processing resource that executes non-transitory machine-readable instructions stored in a machine-readable storage medium to cause the controller to: perform operations.
Bennett discloses a keyboard(100)(FIG. 3; ¶0041), comprising: a display(102)(FIG. 3; ¶0041); a controller(110)(FIG. 4; ¶0053) comprising a processing resource(110)(FIG. 4; ¶0053) that executes non-transitory machine-readable instructions stored in a machine-readable storage medium(112)(FIG. 4; ¶¶0053-0055) to cause the controller to: perform operations (FIG. 4: 112; ¶¶0053-0055).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen to include: (i) Bennett’s teaching of a keyboard, comprising: a display to provide a keyboard that gives a user a more convenient way of viewing text messages (i.e., the user need not pick up the mobile device to read text messages); and (ii) Bennett’s teaching of a controller comprising a processing resource that executes non-transitory machine-readable instructions stored in a machine-readable storage medium to cause the controller to: perform operations to provide a keyboard that is able to update/change its operating modes when needed given that software may be readily updated.

As to claim 10, Chen modified by Bennett teaches the keyboard of claim 9, as applied above.
Bennett discloses wherein the controller(110)(FIG. 4; ¶0053) executes the instructions (FIG. 4: 112; ¶¶0053-0055) to communicate with the mobile device(28)(FIG. 3; ¶¶0050, 0052) by at least one of: displaying a received text message on the display(102)(FIG. 4: 100; ¶0050); and sending a text message to the mobile device(28)(FIG. 3: 100; ¶¶0050, 0052) to be transmitted (FIG. 3: 28, 100; ¶¶0050, 0052).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen modified by Bennett with Bennett’s further teachings to provide a keyboard that gives a user a more convenient way of text messaging (i.e., the user need not pick up the mobile device to read and enter text messages).

As to claim 11, Chen modified by Bennett teaches the keyboard of claim 9, as applied above.
Bennett further discloses wherein the controller(110)(FIG. 4; ¶0053) executes the instructions (FIG. 4: 112; ¶0054) to communicate with the mobile device(28)(FIG.3; ¶0050) by at least one of:
	causing an incoming phone call at the mobile device to be answered;
	controlling audio playback from the mobile device; and
	manipulating a user interface (UI) of the mobile device(28)(FIGs. 3, 5:158; ¶¶0050, 0057).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen modified by Bennett with Bennett’s further teachings to provide a keyboard that prevents unauthorized users from entering text messages into the wireless device.

As to claim 13, Chen discloses a method (Chen: FIG. 2: 1, 9, 10; p 4, especially – “by described switching key, keyboard is switched, to select the input block of keyboard as main equipment or the input block as Intelligent mobile equipment, such as, keyboard is connected with smart mobile phone by wireless, keyboard is connected with PC by connecting line simultaneously, and PC is as the input object of keyboard”; p 8, especially – “Keyboard is by connecting line 2 or radio interface module 5 and main equipment 9(such as computing machine) be connected, Intelligent mobile equipment 10(intelligent movable mobile phone, panel computer) be connected with control IC module by radio interface module 5, make main device 9 and Intelligent mobile equipment 10 can carry out control setting by wireless to control IC module 3, main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange”; p 9, especially – “smart mobile phone can also arrange the Macintosh of definition keyboard as switch key, can switch when pressing Macintosh the input object selecting PC or smart mobile phone as keyboard”), comprising:
a mobile device(28)(FIGs. 3, 4: 100, 112; ¶¶0041, 0050, 0053), a
keyboard(1)(FIG. 2; p 8, especially – “keyboard body 1”) wirelessly connected to the mobile device(10)(FIG. 2: 1, 5; p 8, especially – “Keyboard is by…radio interface module 5...Intelligent mobile equipment 10(intelligent movable mobile phone…be connected with control IC equipment 10 can carry out control setting by wireless to control IC module 3”);
switching (FIG. 2: 3, 9, 10; p 4, especially – “by described switching key,
keyboard is switched, to select the input block of keyboard as main equipment or the input block as Intelligent mobile equipment, such as, keyboard is connected with smart mobile phone by wireless, keyboard is connected with PC by connecting line simultaneously, and PC is as the input object of keyboard”; p 5, especially – “Intelligent mobile equipment(intelligent movable mobile phone, panel computer) is by described radio interface module and described control IC model calling, enable main device and intelligent mobile equipment to carry out control setting by wireless to control IC module, main equipment can carry out control by connecting line to control IC module and arrange”), by a controller(switching key and control IC module 3)(FIG. 2; p 8, especially – “described switching key is electrically connected with described control IC module 3”) of the keyboard(1)(FIG. 2; p 8, especially – “keyboard body 1”), an input mode of the keyboard(1)(FIG. 2: 9, 10; p 4, especially – “by described switching key, keyboard is switched, to select the input block of keyboard as main equipment or the input block as Intelligent mobile equipment, such as, keyboard is connected with smart mobile phone by wireless, keyboard is connected with PC by connecting line simultaneously, and PC is as the input object of keyboard”; p 9, especially – “smart mobile phone can also arrange the Macintosh of definition keyboard as switch key, can  from a computing device input mode to a mobile device input mode (FIG. 2: 1, 9, 10; p 4, especially – “by described switching key, keyboard is switched, to select the input block of keyboard as main equipment or the input block as Intelligent mobile equipment, such as, keyboard is connected with smart mobile phone by wireless, keyboard is connected with PC by connecting line simultaneously, and PC is as the input object of keyboard”; p 9, especially – “smart mobile phone can also arrange the Macintosh of definition keyboard as switch key, can switch when pressing Macintosh the input object selecting PC or smart mobile phone as keyboard”).
Chen does not expressly disclose sending, by a mobile device, a text message received by the mobile device to a keyboard wirelessly connected to the mobile device; displaying, by a display of the keyboard, the received text message; and sending, by the keyboard, a text input received by the keyboard in the mobile device input mode to the mobile device.
Bennett discloses sending, by a mobile device(28)(FIG. 3; ¶0050), a text message (FIG. 3: 28; ¶0050) received by the mobile device(28)(FIG. 3; ¶0050) to a keyboard(100)(FIG. 3; ¶0050) wirelessly connected to the mobile device(28)(FIG. 3; ¶0050); displaying, by a display(102)(FIG. 3: 100; ¶0050) of the keyboard(100)(FIG. 3; ¶0050), the received text message (FIG. 3: 28, 100; ¶0050); and sending, by the keyboard(100)(FIG. 3; ¶0050), a text input received by the keyboard(100)(FIG. 3; ¶¶0050, 0052) in the mobile device input mode (FIG. 3: 28, 100; ¶¶0050, 0052) to the mobile device(28)(FIG. 3; ¶¶0050, 0052).
Chen with Bennett to provide a method that gives a user a more convenient way of text messaging (i.e., the user need not pick up the mobile device to read and enter text messages).

As to claim 14, Chen modified by Bennett teaches the method of claim 13, as applied above.
Bennett further discloses wherein the method (FIG. 3: 28, 100; ¶0050) includes:
	receiving, by the keyboard(100)(FIG. 3; ¶¶0050, 0052), the text input via keys of the keyboard(100)(FIG. 3; ¶¶0050, 0052);
	displaying, by the display(102)(FIG. 3: 100; ¶¶0050, 0052) of the keyboard(100)(FIG. 3; ¶¶0050, 0052), the text input via the keys of the keyboard(100)(FIG. 3; ¶¶0050, 0052); and
	transmitting, by the mobile device(28)(FIG. 3; ¶¶0050, 0052), the displayed text input as a transmitted text message (FIG. 3: 100, 102; ¶¶0050, 0052).
The motivation to combine Bennett’s further disclosure is set forth above for claim 13.
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over China Patent Pub. No. 105159468 A to Chen in view of U.S. Patent Pub. No. 2006/0176281 A1 to Bennett et al. (“Bennett”) as applied above to claim 1, in view of U.S. Patent Pub No. 2017/0351341 A1 to Norwalk et al. (“Norwalk”).
claim 8, Chen modified by Bennett teaches the keyboard of claim 1, as applied above.
Chen modified by Bennett further teaches including instructions to communicate with the computing device by at least one of: inputting information to the computing device; and receiving commands from the computing device (Chen: p 5, especially – “main equipment can carry out control by connecting line to control IC module and arrange”; Bennett: FIG. 4: 112; ¶¶0053-0055).
The motivation to combine Bennett is set forth above for claim 1.
Chen modified by Bennett does not expressly disclose to communicate with the computing device by at least one of: inputting information to the computing device; and receiving information from the computing device.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Norwalk discloses to communicate with the computing device by at least one of: inputting information to the computing device (FIG. 1: 100, 117A and/or 117B; ¶0029); and receiving information from the computing device (¶¶0031, 0069).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen with Bennett to provide a keyboard the layout of which may be customized by a user (see e.g., ¶¶0031, 0069).
Allowable Subject Matter
9.	Claims 6, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
10.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Dependent claim 6 identifies the distinct features: “including instructions to switch the keyboard from the mobile device input mode(Fig. 3: 322) to the computing device input mode(Fig. 3: 320) in response to a user input to the mobile device(Fig. 1:110)”, with all other limitations as claimed.
	The closest prior art, China Patent Pub. No. 105159468 A to Chen and U.S. Patent Pub. No. 2006/0176281 A1 to Bennett et al. (“Bennett”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 6, Chen modified by Bennett teaches the keyboard of claim 1, as applied above.
Chen modified by Bennett teaches including instructions to switch the keyboard from the mobile device input mode to the computing device input mode in response to a user input (Chen: FIG. 2: 1, 9, 10; p 4, especially – “by described switching key, keyboard is switched, to select the input block of keyboard as main equipment or the input block as Intelligent mobile equipment, such as, keyboard is connected with smart mobile phone by wireless, keyboard is connected with PC by connecting line simultaneously, and PC is as the input object of keyboard”; p 9, especially – “smart mobile phone can also arrange the Macintosh of definition keyboard as switch key, can switch when pressing Macintosh the input object selecting PC or smart mobile phone as keyboard”; Bennett: FIG. 4: 112; ¶¶0053-0055).
The motivation to combine Bennett is set forth above for claim 1.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Dependent claim 12 identifies the distinct features: “and the controller(Fig. 1:106) executes the instructions(Fig. 3: 322) to communicate with the mobile device(Fig. 1: 110) via the auxillary device(Fig. 1: 112) by manipulating a user interface (UI) of the mobile device(Fig. 1: 110) with the auxillary device(Fig. 1: 112)”, with all other limitations as claimed.
	The closest prior art, China Patent Pub. No. 105159468 A to Chen, U.S. Patent Pub. No. 2006/0176281 A1 to Bennett et al. (“Bennett”) and U.S. Patent No. 6,972,945 B1 to Kozak et al. (“Kozak”), either singularly or in combination, fails to anticipate or 
More specifically as to claim 12, Chen modified by Bennett teaches the keyboard of claim 9, as applied above.
Chen modified by Bennett does not expressly disclose wherein: an auxillary device is connected to the keyboard; and the controller executes the instructions to communicate with the mobile device via the auxillary device by manipulating a user interface (UI) of the mobile device with the auxillary device.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Kozak discloses wherein: an auxillary device(52)(FIGs. 4a, 4b; col 7, ln 32-45) is connected to the keyboard(54)(FIGs.4a,4b; col 7, ln 32-45).
Chen and Bennett with Kozak to provide a keyboard having an increased functionality including the ability to scroll through web pages (see e.g., col. 8, ln 14-27).
	Chen modified by Bennett and Kozak does not teach and the controller executes the instructions to communicate with the mobile device via the auxillary device by manipulating a user interface (UI) of the mobile device with the auxillary device, with all other limitations as claimed.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Dependent claim 15 identifies the distinct features: “wherein the method includes sending, by the mobile device(Fig. 2: 210), the text message to the keyboard(Fig. 2: 202) in response to the keyboard(Fig. 2: 202) being connected to the mobile device(Fig. 2: 210)”, with all other limitations as claimed.
	The closest prior art, China Patent Pub. No. 105159468 A to Chen and U.S. Patent Pub. No. 2006/0176281 A1 to Bennett et al. (“Bennett”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 15, Chen modified by Bennett teaches the method of claim 13, as applied above.
	Chen modified by Bennett further teaches wherein the method (Chen: FIG. 2: 1, 9, 10; p 4, especially – “by described switching key, keyboard is switched, to select the input block of keyboard as main equipment or the input block as Intelligent mobile equipment, such as, keyboard is connected with smart mobile phone by wireless, keyboard is connected with PC by connecting line simultaneously, and PC is as the input object of keyboard”; p 8, especially – “Keyboard is by connecting line 2 or radio interface module 5 and main equipment 9(such as computing machine) be connected, Intelligent mobile equipment 10(intelligent movable mobile phone, panel computer) be connected with control IC module by radio interface module 5, make main device 9 and Intelligent mobile equipment 10 can carry out control setting by wireless to control IC module 3, main equipment 9 can carry out control by connecting line 2 to control IC module 3 and arrange”; p 9, especially – “smart mobile phone can also arrange the Macintosh of definition keyboard as switch key, can switch when pressing Macintosh the input object selecting PC or smart mobile phone as keyboard”) includes sending, by the mobile device, the text message to the keyboard (Chen: FIG. 2: 1, 5, 10; p 8, Bennett: FIG. 3: 28, 100; ¶0050); the keyboard being connected to the mobile device (Chen: FIG. 2: 1, 5, 10; p 8, especially – “Keyboard is by…radio interface module 5...Intelligent mobile equipment 10(intelligent movable mobile phone…be connected with control IC equipment 10 can carry out control setting by wireless to control IC module 3”; Bennett: FIG. 3: 28, 100; ¶0050).
	The motivation to combine Bennett is set forth above for claim 13.
	Chen modified by Bennett does not teach wherein the method includes sending, by the mobile device, the text message to the keyboard in response to the keyboard being connected to the mobile device, with all other limitations as claimed.
Other Relevant Prior Art
11.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2016/0187999 A1to Chiu discloses a keyboard(FIGs. 1 and 5: 1) that has a switch(FIGs. 1 and 5: 13, 131; ¶¶0021, 0024) used to switch the keyboards communication to one of the external devices(FIG. 1: 2, 13, 131; ¶¶0021, 0024) that is connected via a wired or wireless connection to the keyboard(FIGs. 1 and 5: 1, 2; ¶¶0022, 0024).

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(ii)	China Patent Pub. No. 202153331 U to Xie discloses a keyboard(10)(FIG. 2; p 4, last ¶) including a wired connection(4)(FIG. 2; p 4, last ¶) and a wireless connection(22)(FIG. 2; p 4, last ¶) that are operated at different times based on the state of a switch unit(27)(FIG. 2; p 5, first ¶).

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KIRK W HERMANN/Examiner, Art Unit 2692